      Case 2:20-cv-00207-JTR       ECF No. 22   filed 08/13/21   PageID.560 Page 1 of 11



                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
 1                                                                     EASTERN DISTRICT OF WASHINGTON


 2                                                                      Aug 13, 2021
 3                                                                          SEAN F. MCAVOY, CLERK


 4
 5                             UNITED STATES DISTRICT COURT
 6                        EASTERN DISTRICT OF WASHINGTON
 7
 8   LAVENA T.,                                     No. 2:20-CV-00207-JTR
 9
                    Plaintiff,
10
11                        v.                        ORDER GRANTING DEFENDANT’S
                                                    MOTION FOR SUMMARY
12                                                  JUDGMENT
     KILOLO KIJAKAZI,
13   ACTING COMMISSIONER OF
14   SOCIAL SECURITY,1
15
16                  Defendant.
17
           BEFORE THE COURT are cross-motions for summary judgment. ECF
18
     No. 15, 20. Attorney Gary Penar represents Lavena T. (Plaintiff); Special Assistant
19
     United States Attorney Christopher Brackett represents the Commissioner of
20
     Social Security (Defendant). The parties have consented to proceed before a
21
     magistrate judge. ECF No. 6. After reviewing the administrative record and the
22
     briefs filed by the parties, the Court GRANTS Defendant’s Motion for Summary
23
     Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
24
25         1
               Kilolo Kijakazi became the Acting Commissioner of Social Security on
26   July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
27   Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No
28   further action need be taken to continue this suit. See 42 U.S.C. § 405(g).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
      Case 2:20-cv-00207-JTR       ECF No. 22    filed 08/13/21   PageID.561 Page 2 of 11




 1                                      JURISDICTION
 2         Plaintiff filed applications for Disability Insurance Benefits and
 3   Supplemental Security Income on July 18, 2017, alleging disability since August 1,
 4   2006 2, due to fibromyalgia, chronic fatigue, joint disease, autoimmune disease,
 5   and solar sensitivity. Tr. 75-76. The applications were denied initially and upon
 6   reconsideration. Tr. 127-30, 141-62. Administrative Law Judge (ALJ) R.J. Payne
 7   held a hearing on February 27, 2019, Tr. 33-74, and issued an unfavorable decision
 8   on March 28, 2019. Tr. 15-27. Plaintiff requested review by the Appeals Council
 9   and the Appeals Council denied the request for review on March 31, 2020. Tr. 1-5.
10   The ALJ’s March 2019 decision became the final decision of the Commissioner,
11   which is appealable to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff
12   filed this action for judicial review on June 4, 2020. ECF No. 1.
13                                STATEMENT OF FACTS
14         Plaintiff was born in 1972 and was 44 years old as of her alleged onset date.
15   Tr. 24. She has her GED and has worked as a grocery clerk, front desk clerk, and
16   telephone customer service representative. Tr. 247, 268. She has alleged disability
17   due to widespread pain and fatigue, along with various other limitations from her
18   autoimmune disease. Tr. 275.
19                                STANDARD OF REVIEW
20         The ALJ is responsible for determining credibility, resolving conflicts in
21   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
22   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
23   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
24   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
25   only if it is not supported by substantial evidence or if it is based on legal error.
26
27         2
               Plaintiff later amended her alleged onset date to October 19, 2016. Tr. 35-
28   36.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
      Case 2:20-cv-00207-JTR      ECF No. 22    filed 08/13/21   PageID.562 Page 3 of 11




 1   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 2   defined as being more than a mere scintilla, but less than a preponderance. Id. at
 3   1098. Put another way, substantial evidence is such relevant evidence as a
 4   reasonable mind might accept as adequate to support a conclusion. Richardson v.
 5   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
 6   rational interpretation, the Court may not substitute its judgment for that of the
 7   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
 8   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
 9   administrative findings, or if conflicting evidence supports a finding of either
10   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
11   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
12   supported by substantial evidence will be set aside if the proper legal standards
13   were not applied in weighing the evidence and making the decision. Brawner v.
14   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
15                      SEQUENTIAL EVALUATION PROCESS
16         The Commissioner has established a five-step sequential evaluation process
17   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
18   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through
19   four the claimant bears the burden of establishing a prima facie case of disability.
20   Tackett, 180 F.3d at 1098-1099. This burden is met once a claimant establishes that
21   a physical or mental impairment prevents the claimant from engaging in past
22   relevant work. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). If a claimant cannot
23   perform past relevant work, the ALJ proceeds to step five, and the burden shifts to
24   the Commissioner to show (1) the claimant can make an adjustment to other work;
25   and (2) the claimant can perform specific jobs that exist in the national economy.
26   Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94 (9th Cir. 2004). If
27   a claimant cannot make an adjustment to other work in the national economy, the
28   claimant will be found disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
       Case 2:20-cv-00207-JTR     ECF No. 22    filed 08/13/21   PageID.563 Page 4 of 11




 1                            ADMINISTRATIVE FINDINGS
 2         On March 28, 2019, the ALJ issued a decision finding Plaintiff was not
 3   disabled as defined in the Social Security Act. Tr. 15-27.
 4         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 5   activity since the alleged onset date. Tr. 17.
 6         At step two, the ALJ determined Plaintiff had the following severe
 7   impairments: unspecified autoimmune conditions; seronegative rheumatoid
 8   arthritis; facioscapulohumeral muscular dystrophy, left shoulder; left shoulder
 9   calcific tendinosis; fibromyalgia; and obesity. Tr. 18.
10         At step three, the ALJ found Plaintiff did not have an impairment or
11   combination of impairments that met or medically equaled the severity of one of
12   the listed impairments. Tr. 18-19.
13         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
14   she could perform sedentary work, except:
15
           she can lift no more than 10 pounds at a time occasionally and lift or
16         carry 5 pounds at a time frequently. She can sit 1 hour at a time for a
17         total of 6 hours in an 8-hour workday with normal breaks and can
           stand 15 minutes at a time and walk 15 minutes at a time for a total of
18         1.5 hours standing and walking, in any combination, in an 8-hour
19         workday with normal breaks. She is limited to occasional push/pull of
           arm/hand controls with the non-dominant left upper extremity within
20
           the weight limitations given above; occasional stooping, crouching,
21         balancing and kneeling; no crawling; occasional climbing of ramps
22         and stairs; no climbing of ladders or scaffolds; avoid all exposure to
           heavy industrial-type vibration, marked temperature extremes (heat,
23         cold), and unprotected heights; occasional handling, fingering and
24         feeling bilaterally; and no overhead reaching with the non-dominant
           left upper extremity.
25
26   Tr. 19.
27   ///
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
      Case 2:20-cv-00207-JTR      ECF No. 22   filed 08/13/21   PageID.564 Page 5 of 11




 1         At step four, the ALJ found Plaintiff was unable to perform her past relevant
 2   work as a desk clerk, cashier-checker, sales attendant, or customer service clerk.
 3   Tr. 24.
 4         At step five, the ALJ found that, based on the testimony of the vocational
 5   expert, and considering Plaintiff’s age, education, work experience, and RFC,
 6   Plaintiff could perform jobs that existed in significant numbers in the national
 7   economy, including the jobs of election clerk and call-out operator. Tr. 25.
 8         The ALJ thus concluded Plaintiff was not under a disability within the
 9   meaning of the Social Security Act at any time from the alleged onset date through
10   the date of the decision. Tr. 27.
11                                         ISSUES
12         The question presented is whether substantial evidence supports the ALJ’s
13   decision denying benefits and, if so, whether that decision is based on proper legal
14   standards.
15         Plaintiff contends the ALJ erred by (1) improperly rejecting the medical
16   opinion from Dr. Bonine; (2) not properly assessing Plaintiff’s subjective
17   testimony; and (3) finding Plaintiff not to be disabled based on the opinion of
18   medical expert Dr. Buckwalter.
19                                       DISCUSSION
20   1.    Plaintiff’s subjective statements
21         Plaintiff alleges the ALJ improperly disregarded her subjective symptom
22   reports. ECF No. 15 at 16-19.
23         It is the province of the ALJ to make determinations regarding a claimant’s
24   subjective complaints. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
25   However, the ALJ’s findings must be supported by specific, cogent reasons.
26   Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Once the claimant
27   produces medical evidence of an underlying medical impairment, the ALJ may not
28   discredit testimony as to the severity of an impairment merely because it is


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
       Case 2:20-cv-00207-JTR      ECF No. 22    filed 08/13/21   PageID.565 Page 6 of 11




 1   unsupported by medical evidence. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.
 2   1998). Absent affirmative evidence of malingering, the ALJ’s reasons for rejecting
 3   the claimant’s testimony must be “specific, clear and convincing.” Smolen v.
 4   Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834
 5   (9th Cir. 1996). “General findings are insufficient: rather the ALJ must identify
 6   what testimony is not credible and what evidence undermines the claimant’s
 7   complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir.
 8   1993).
 9         The ALJ found Plaintiff’s medically determinable impairments could
10   reasonably be expected to cause the alleged symptoms; however, he found
11   Plaintiff’s statements concerning the intensity, persistence and limiting effects of
12   her symptoms to be not entirely consistent with the medical evidence and other
13   evidence in the record. Tr. 20-21. The ALJ found Plaintiff’s allegations to be
14   unsupported by the objective evidence, inconsistent with the majority of the
15   medical opinions, contradicted by Plaintiff’s activities, and undermined by
16   inconsistent statements in the record. Tr. 21-22, 26.3
17         Plaintiff argues the ALJ’s analysis was not sufficiently specific and the ALJ
18   failed to explain how the normal objective findings he cited actually undermine
19   Plaintiff’s testimony. ECF No. 15 at 17-18. She further argues the ALJ did not
20   identify any activities that constitute a substantial part of a day, and that the ALJ
21   failed to consider the timeline of her part-time work versus her testimony at the
22   hearing. Id. at 18-19. Defendant argues the ALJ reasonably considered Plaintiff’s
23   activities and the objective evidence and evidentiary inconsistencies in the record
24   in assessing the reliability of Plaintiff’s reports. ECF No. 20 at 9-15.
25   ///
26
27         3
               The ALJ’s decision appears out of order in the official transcript, with page
28   9 (Tr. 26) appearing after page 12 (Tr. 25).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
      Case 2:20-cv-00207-JTR      ECF No. 22     filed 08/13/21   PageID.566 Page 7 of 11




 1         The Court finds the ALJ did not err. A claimant’s daily activities may
 2   support an adverse credibility finding if the claimant’s activities contradict her
 3   other testimony. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). The ALJ noted
 4   Plaintiff’s documented activities, including working part-time, tending to
 5   household chores, and driving, conflicted with her reports of extreme limitations.
 6   Tr. 22, 26. While Plaintiff is correct that the ALJ did not identify activities that
 7   necessarily indicate an ability to engage in full-time work, the ALJ did not make
 8   such a finding; rather, he found Plaintiff’s extreme allegations to be undermined by
 9   other evidence in the record. The Court finds the ALJ’s interpretation to be
10   supported by substantial evidence.
11         An ALJ may consider inconsistent statements by a claimant in assessing her
12   subjective statements. Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001).
13   The ALJ noted inconsistencies in Plaintiff’s symptom reports, including the
14   duration of her shoulder pain and her reports to the consultative examiner of many
15   symptoms that appeared nowhere else in the record. Tr. 26. These inconsistencies
16   were reasonable issues for the ALJ to discuss and Plaintiff has offered no argument
17   contrary to the ALJ’s analysis.
18         While it cannot serve as the sole basis for disregarding a claimant’s reports,
19   support from objective medical evidence is a “relevant factor in determining the
20   severity of the claimant’s pain and its disabling effects.” Rollins v. Massanari, 261
21   F.3d 853, 857 (9th Cir. 2001). The ALJ pointed to the largely unremarkable exam
22   findings, including the normal exam with the consultative examiner, in finding
23   Plaintiff’s allegations to be unsupported. The ALJ’s interpretation of the record is
24   reasonable.
25   2.    Dr. Timothy Bonine
26         Plaintiff alleges the ALJ erred by improperly disregarding the medical
27   source statement from her treating physician, Dr. Timothy Bonine. ECF No. 15 at
28   11-16.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
      Case 2:20-cv-00207-JTR     ECF No. 22    filed 08/13/21   PageID.567 Page 8 of 11




 1         For claims filed on or after March 27, 2017, new regulations apply that
 2   change the framework for how an ALJ must weigh medical opinion evidence.
 3   Revisions to Rules Regarding the Evaluation of Medical Evidence, 2017 WL
 4   168819, 82 Fed. Reg. 5844 (Jan. 18, 2017); 20 C.F.R. §§ 404.1520c, 416.920c.
 5   The new regulations provide the ALJ will no longer give any specific evidentiary
 6   weight to medical opinions or prior administrative medical findings, including
 7   those from treating medical sources. 20 C.F.R. § 404.1520c(a). Instead, the ALJ
 8   will consider the persuasiveness of each medical opinion and prior administrative
 9   medical finding, regardless of whether the medical source is an Acceptable
10   Medical Source. 20 C.F.R. § 404.1520c(c). The ALJ is required to consider
11   multiple factors, including supportability, consistency, the source’s relationship
12   with the claimant, any specialization of the source, and other factors (such as the
13   source’s familiarity with other evidence in the file or an understanding of Social
14   Security’s disability program). Id. The regulations make clear that the
15   supportability and consistency of the opinion are the most important factors, and
16   the ALJ must articulate how they considered those factors in determining the
17   persuasiveness of each medical opinion or prior administrative medical finding. 20
18   C.F.R. § 404.1520a(b). The ALJ may explain how they considered the other
19   factors, but is not required to do so, except in cases where two or more opinions
20   are equally well-supported and consistent with the record. Id.
21         Supportability and consistency are further explained in the regulations:
22
23         (1) Supportability. The more relevant the objective medical evidence
           and supporting explanations presented by a medical source are to
24         support his or her medical opinion(s) or prior administrative medical
25         finding(s), the more persuasive the medical opinions or prior
           administrative medical finding(s) will be.
26
27         (2) Consistency. The more consistent a medical opinion(s) or prior
           administrative medical finding(s) is with the evidence from other
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
       Case 2:20-cv-00207-JTR     ECF No. 22     filed 08/13/21   PageID.568 Page 9 of 11




 1         medical sources and nonmedical sources in the claim, the more
           persuasive the medical opinion(s) or prior administrative medical
 2         finding(s) will be.
 3
 4   20 C.F.R. § 404.1520c(c).4
 5         In January 2019, Dr. Bonine indicated Plaintiff was severely limited by her
 6   conditions, opining she could sit, stand, and walk for no more than 10 minutes each
 7   in an 8-hour workday, could not lift and carry any weight, could never use her
 8   hands for manipulative activities, and would be off task 100% of the time. Tr. 410-
 9   13. He repeatedly noted that she was “completely disabled.” Id.
10         The ALJ found this opinion unpersuasive, noting Dr. Bonine’s own records
11   did not contain objective evidence to support the extreme limits, and finding the
12   opinion to be inconsistent with the treatment records as a whole, the opinions from
13   other sources in the file, and Plaintiff’s admitted activities. Tr. 23-24.
14         Plaintiff argues the ALJ’s discussion is not supported and demonstrates the
15   ALJ’s misunderstanding of the nature of Plaintiff’s conditions, with pain and
16   fatigue not being objectively measurable. ECF No. 15 at 13. She further argues the
17   record contains objective evidence supportive of the limitations, and asserts the
18   ALJ improperly found inconsistencies in the treatment records and with Plaintiff’s
19   activities. Id. at 14-15. Defendant argues the ALJ appropriately considered the
20   supportability and consistency factors and reasonably interpreted the record. ECF
21   No. 20 at 6-9.
22   ///
23
24         4
               The parties disagree over whether Ninth Circuit case law continues to be
25   controlling in light of the amended regulations, specifically whether an ALJ is still
26   required to provide specific and legitimate reasons for discounting a contradicted
27   opinion from a treating or examining physician. The Court finds resolution of this
28   question unnecessary to the disposition of this case.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
      Case 2:20-cv-00207-JTR     ECF No. 22    filed 08/13/21   PageID.569 Page 10 of 11




 1         The Court finds the ALJ did not err. He discussed the most important factors
 2   of supportability and consistency, as required by the revised rules, noting the lack
 3   of objective findings in support of Dr. Bonine’s extreme limitations and that all
 4   other medical opinions in the record indicated Plaintiff was capable of some level
 5   of work. Tr. 23-24. The Court finds the ALJ’s discussion is supported by
 6   substantial evidence.
 7   3.    The RFC
 8          Plaintiff argues that the ALJ erred in finding Plaintiff capable of working
 9   despite formulating an RFC that only allows for 7.5 hours of sitting, standing, or
10   walking. ECF No. 15 at 19-23. Plaintiff argues that this is inconsistent with the
11   Agency’s definition of competitive employment, which contemplates eight hours
12   of work, five days a week, or an equivalent schedule. Id. She further asserts that
13   the vocational expert’s testimony was unsupported, as he failed to adequately
14   explain how an individual can perform full-time sedentary work when she is not
15   capable of completing an eight-hour workday. Id.
16         Defendant argues the ALJ adequately fulfilled his duty to consult a
17   vocational expert when the occupational base was eroded, and that the vocational
18   expert’s testimony constitutes substantial evidence supportive of the step five
19   findings. ECF No. 20 at 16-18.
20         “When there is an apparent conflict between the vocational expert’s
21   testimony and the [Dictionary of Occupational Titles (DOT)]—for example, expert
22   testimony that a claimant can perform an occupation involving DOT requirements
23   that appear more than the claimant can handle—the ALJ is required to reconcile
24   the inconsistency.” Zavalin v. Colvin, 778 F.3d 842, 846 (9th Cir. 2015). “An ALJ
25   may take administrative notice of any reliable job information, including
26   information provided by a VE.” Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir.
27   2005). “A VE's recognized expertise provides the necessary foundation for his or
28   her testimony.” Id.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
      Case 2:20-cv-00207-JTR     ECF No. 22    filed 08/13/21   PageID.570 Page 11 of 11




 1         The Court finds the ALJ did not err. At the hearing, the vocational expert
 2   discussed the limitation to 7.5 hours of work and testified that, taking into account
 3   breaks and lunch, 7.5 hours was adequate for most of the jobs identified. Tr. 54-57.
 4   Plaintiff does not point to any evidence rebutting this testimony. The ALJ noted
 5   the deviation from the DOT and indicated that he accepted the vocational expert’s
 6   testimony. The ALJ did not err in relying on the vocational expert, and the decision
 7   is supported by the only available vocational evidence.
 8                                     CONCLUSION
 9         Having reviewed the record and the ALJ’s findings, the Court finds the
10   ALJ’s decision is supported by substantial evidence and free of legal error and is
11   affirmed. Therefore, IT IS HEREBY ORDERED:
12         1.     Defendant’s Motion for Summary Judgment, ECF No. 20, is
13   GRANTED.
14         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 15, is DENIED.
15         The District Court Executive is directed to file this Order and provide a copy
16   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
17   and the file shall be CLOSED.
18         IT IS SO ORDERED.
19         DATED August 13, 2021.
20
21                                _____________________________________
                                            JOHN T. RODGERS
22                                 UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 11
